MORRIS, Judge.
Defendant’s first assignment of error relates to the overruling of his motions to quash the warrant and the denial of *493his motion in arrest of judgment. It is defendant’s contention that G.S. 20-141 (c) forbids or requires conduct in terms so vague that men of common intelligence must necessarily guess at its meaning and differ as to its application. He maintains that the statute is too indefinite to be constitutionally valid because it does not charge a criminal offense as provided by law, and does not set out any standard from which one can determine whether one is violating the law. We disagree.
G.S. 20-141 (c) reads as follows:
“The fact that the speed of a vehicle is lower than the foregoing limits shall not relieve the driver from the duty to decrease speed when approaching and crossing an intersection, when approaching and going around a curve, when approaching a hill crest, when traveling upon any narrow or winding roadway, or when special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions, and speed shall be decreased as may be necessary to avoid colliding with any person, vehicle, or other conveyance on or entering the highway, and to avoid causing injury to any person or property either on or off the highway, in compliance with legal requirements and the duty of all persons to use due care.”
After carefully reviewing the language of this statute we are of the opinion, and so hold, that G.S. 20-141 (c) is not so vague and indefinite as to be constitutionally infirm. When measured by the specificity of other traffic safety statutes which have been upheld by the appellate courts of this State, G.S. 20-141 (c) does not fail the test. G.S. 20-140, our reckless driving statute, for example, has been considered on appeal on many occasions. E.g., State v. Colson, 262 N.C. 506, 138 S.E. 2d 121 (1964) ; State v. Dupree, 264 N.C. 463, 142 S.E. 2d 5 (1965) ; State v. Weston, 273 N.C. 275, 159 S.E. 2d 883 (1968). In pertinent part, that statute provides:
“(a) Any person who drives any vehicle upon a highway carelessly and heedlessly in wilful or wanton disregard of ' the rights or safety of others shall be guilty of reckless driving.
(b) Any person who drives any vehicle upon a highway without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property shall be guilty of reckless driving.”
*494We conclude that the standards of G.S. 20-140 (b) which merely require an absence of “due caution and circumspection” and vehicle operation “at a speed or in a manner so as to endanger any person or property” are even less definite than G.S. 20-141 and yet we are of the opinion that such standards are necessary in both statutes to insure needed flexibility. To require the penal traffic draftsman to design a statute with a fixed criminal standard to cover all possible contingencies would place on him an insurmountable burden. For these reasons, and in light of State v. Bennor, 6 N.C. App. 188, 169 S.E. 2d 393 (1969), which upheld G.S. 20-141 as constitutional, although involving a different subsection of the statute, defendant’s first assignment of error is overruled.
Defendant next contends that the trial court committed error in the charge to such an extent that the language used failed to apply the law to the facts of the case as required by G.S. 1-180. We find his argument unpersuasive. The trial judge’s charge was free from prejudicial error.
No error.
Judges Hedrick and Baley concur.